FeRguson, Judge
(concurring in part and dissenting in part):
I concur in part and dissent in part.
For the reasons set forth in my dissenting opinion in United States v Waldron, 15 USCMA 628, 36 CMR 126, I agree that the law officer did not err in refusing sua sponte to declare a mistrial. Here, as in the Waldron case, the question presented by the copy of the charges against the witness Moore was whether such affected the members concerned in giving the parties to the trial a fair hearing. This ordinarily calls for use of the challenging procedure and, as did the prosecution in Waldron, supra, the defense counsel failed to invoke the same. That, in my opinion, prevents further consideration of the matter here.
I respectfully disagree, however, with the disposition of the other assigned error, which involves the failure of the law officer to instruct the court members concerning the limited effect to be accorded Moore’s prior inconsistent statements. In my opinion, such constitutes plain error on the face of the record and, in light of the fair risk of prejudice to the accused, requires reversal here. In order to set forth my reasons for this conclusion, it is necessary to delve further into the evidence and factual background of this case.
The accused was found guilty of assault whereby grievous bodily harm was intentionally inflicted upon Captain David Dalton, in violation of Uniform Code of Military Justice, Article 128, 10 USC § 928. He was sentenced to dishonorable discharge, forfeiture of all pay and allowances, confinement at hard labor for five years, and reduction. Intermediate appellate authorities affirmed, with a reduction by the board of review in the adjudged and approved confinement. We granted accused’s petition for review on the issues dealing with the court’s knowledge of the charge against the witness Moore and the failure of the law officer to instruct on the limited effect of certain prior inconsistent statements which he had made.
Basically, the record shows that a group of Air Force officers, including the victim, Captain Dalton, visited the Alcazar Bar. The accused and several other airmen were congregated there. An altercation started between the accused and one Captain Samuelson. This was soon terminated, and the group of officers determined to leave the premises. As Captain Dalton was assisting another of the officers into an automobile on the parking lot, he was stabbed. He did not see who stabbed him. He “was struck from the back on the right side,” and “kind of spun down to the ground.” Dalton turned around “to my right and I saw Airman Simonds [about ten feet away] leaving the area.” To the best of his knowledge, there was no one else in the vicinity. A few seconds later, he saw the accused charging Captain Samuelson with a bottle in his hands. As he was attempting to arise from the ground, Airman Moore yelled at him to stay where he was. Moore then struck him over the head with a bottle.
According to Dr. Hermann, who examined and treated Captain Dalton, *647the latter suffered an abdominal wound “one-quarter to one-half inch in length,” the width of which “would be one or two millimeters,” and the depth of which proved to be “between six and seven inches.” From the presence of the wound and its appearance, the doctor opined the weapon used “would be a relatively long, sharp, symmetrical type instrument,” with two edges.
Airman Wharton testified he saw the accused “punching him [Captain Dalton] in the back of the head,” while he was on the ground. Accused, accompanied by another person, then came toward him. Simonds was armed with a straight razor. It was closed. Airman Taylor, standing next to Airman Wharton, saw accused armed with “what appeared to me like a blade like the barbers use.”
For the defense, Airman Moore appeared and testified that, upon seeing trouble was about to develop at the Alcazar, he decided to leave the premises with Airman Barnett. As he started to enter Barnett’s car, he heard the sound of a bottle “hitting-on flesh or something.” He left the car and engaged in a brief scuffle with Captain Samuelson. As he was returning to the vehicle, he saw Captain Dalton lying on the ground “in a crouched position,” and “Airman Hill was standing over him.” He told Hill to leave Dalton'alone, and Hill accompanied him back to Barnett’s car. Moore saw at that time that Dalton had been stabbed.
In the car, Moore accused Hill by declaring, “ T know you done it. Did you throw the knife away?’ ” Hill replied, “ ‘Yeah.’ ”
With the evidence in this posture, trial counsel demonstrated on cross-examination that the witness, Moore, had made prior inconsistent statements in which he had declared the accused was the person he had seen standing over Captain Dalton. In addition, it was brought out Moore had previously stated that Hill informed him, “ ‘I don’t think he’s hurt because there wasn’t any blood on the blade.’ ” Moore declared he “put Airman Simonds in the statement,” as he had been informed by the Office of Special Investigations that Simonds had “made a statement against me.”
Testimony of the accused’s excellent character was adduced from several of his superiors. In rebuttal, the prosecution was further allowed to show Moore had previously identified Si-monds to Special Agent Garza as the person whom he had seen standing over Captain Dalton at the time of the incident. Garza denied telling Moore that Simonds had implicated him in the incident.
Airman Hill also testified in rebuttal that he knew nothing about the incident, although he was present and noticed Captain Dalton “just laying there on the ground.” He “tried to help him up,” but was required to abandon the effort by the appearance of one of the other officers, who began to throw rocks at Airman Barnett’s car. He then left the scene with Airman Moore and Barnett in the latter’s vehicle. Moore asked Hill, “did I have his knife?” and Hill jocularly replied, “Yeah, I have it man.”
From the foregoing, it is quite apparent my brothers and I are in strong disagreement as to what this record reflects. My brothers characterize Moore’s testimony as “evasive, inconsistent, and virtually incredible,” and find no fair risk of prejudice to the accused from the lack of a limiting instruction with regard to the prior inconsistent statements with which he was impeached. This they do on the basis that the Government’s evidence “had woven a tight net of guilt around the accused,” its cords consisting of the fact that Dalton had been stabbed with a sharp instrument; that he saw accused running away; that Wharton saw accused apparently “punching” Captain Dalton; and accused was armed with “ ‘something’ in his hand, which ‘looked like a razor.’ ” The net thus woven may be sufficient in law, but the size of its mesh is such that, in my view, Moore’s testimony assumed critical importance in the case.
*648Thus, Dalton did in fact see the accused, but Simonds was then ten feet away, and Dalton was quite unable to state that he was the perpetrator of the offense. The evidence also reflects that Wharton saw the accused “punching” Captain Dalton, but Wharton also quite plainly stated accused was “punching him in the back of the head” while Captain Dalton was on the ground. And Dalton made it quite clear in his testimony that he was stabbed before he fell to the ground. It is also true that Dalton was stabbed with a sharp instrument, but, from the nature of the narrow, deep stab wound, that instrument was a “relatively long, sharp, symmetrical type” of weapon with two edges. A better description of a stiletto can hardly be set down. The accused, however, was armed with a straight razor, “like a blade like the barbers use.” Hence, the inference is plain from the prosecution’s own case that accused, armed as he was, could not have stabbed the victim at all. Thus, the “net of guilt” may hardly be said to have been tightly drawn about the accused. To the contrary, it was so loosely pulled that the way was clearly open to the court to accept the defense version of the events which transpired at the Alcazar.
Thus it was that Moore’s testimony loomed large in the accused’s case. It having been shown from the prosecution’s witnesses that Dalton was stabbed with a thin bladed knife of some sort, and that the accused was armed with an entirely different sort of instrument. Moore demonstrated that he saw Airman Hill standing over Captain Dalton, something which, by the way, Hill also admitted in his testimony. Under the heat of the sudden events which had occurred, Moore spontaneously accused Hill of the stabbing and received, not a denial, but an acknowledgment that Hill had discarded his knife, together with the comment that Dalton had not been injured seriously “because there wasn’t any blood on the blade.” Cf. United States v Mounts, 1 USCMA 114, 2 CMR 20; United States v Nastro, 7 USCMA 373, 22 CMR 163; Department of the Army Pamphlet No. 27-172, Military Justice, Evidence, January 1961, page 216. Again, Hill himself admitted making some comment to Moore about a knife, albeit jokingly. The inference is plain from the evidence presented on behalf of the accused, who was also entitled to have his prior good character weighed in the balance, that he was blameless in the actual stabbing of Dalton, which, in fact had been accomplished by Airman Hill, the only person shown in the record to have been appropriately armed and the only other person shown to have had the opportunity so to act.
It was with the testimony in such critical balance that the prosecution elicited from Moore the fact that he had made prior inconsistent statements in which accused — rather than Hill — had been identified as the person leaning over Dalton’s recumbent body. In addition, despite Moore’s admission of making such statements, the Government was also allowed to prove affirmatively, through the testimony of Agent Garza, that Moore had so previously identified accused to him. Yet the law officer at no time advised the court that these statements were admissible only for the purpose of determining and weighing the credibility of Mopre as opposed to being actual proof that accused, not Hill, was the malefactor. Thus, the Government was permitted to shore up its weak and unsteady case by reliance on inconsistent affidavits made out of court by a defense witness on the sole, critical question of the identity of Dalton’s attacker.
In United States v Narens, 7 USCMA 176, 21 CMR 302, we were faced with a situation similar to that now before us. There, a witness was unable to identify the accused as one of a group that assaulted a prison guard. He was impeached by means of a prior inconsistent statement in which he had directly implicated the accused, and, as did Moore here, denied the truth of such prior statement. Of the situation, we said, at page 181:
“Impeachment is permitted to en*649able a party to eliminate, as far as possible, the adverse effect of the witness’ testimony. Its function, therefore, is to annul harmful testimony, not to present independent, substantive evidence. Turner denied that he recognized any of the persons engaged in the assault, even after he had been shown his statement. Under the circumstances of the case, it can reasonably be said that the risk that the statement would be given probative value by the court outweighed its value for impeachment.” [Emphasis supplied.]
When such an impeaching statement is received in evidence, it is the duty of the law officer to “instruct the court in open session that such proof is to be considered for that purpose only and not for the purpose of establishing the truth of the matters asserted in the statement.” Manual for Courts-Martial, United States, 1951, paragraph 1535(2) (c). Otherwise, there is the risk that the statement “would be given probative value by the court.” United States v Narens, supra, at page 181; United States v Villasenor, 6 USCMA 3, 10, 19 CMR 129, 136. The instruction must advise the court the statements “could not be considered as evidence of the truth of the matters set forth therein.” United States v Ziegler, 12 USCMA 604, 608, 31 CMR 190, 194, concurring opinion of Judge Kilday.
That instruction is lacking here, the result being that the court members were permitted not only to discredit Moore but to accept his out-of-court identification of the accused as substantive evidence in the case. Cf. United States v Narens, supra. True, such an instruction was not requested, but the sole issue in this case was the identity of the perpetrator of the assault upon Captain Dalton. Where such be true, “a miscarriage of justice would be apparent” if we not review the case. United States v Rowan, 4 USCMA 430, 437, 16 CMR 4, 11. As we declared in United States v Ebarb, 12 USCMA 715, 31 CMR 301, at page 718:
“. . . While we cannot pretend to understand counsel’s failure to seek appropriate guidance for the court members, we are reluctant to charge the accused with responsibility when the result would be a clear miscarriage of justice.”
More pointedly, in United States v Stephen, 15 USCMA 314, 35 CMR 286, where “the court-martial members were faced with a pure question of credibility. Whom to believe — Amos or Stephen?” we held it plain error for the law officer to fail to give “a cautionary instruction as to the weight to be given to the testimony of Amos.” United States v Stephen, supra, at pages 316, 318. Under the circumstances of this case, it was likewise plainly erroneous for the law officer not to limit the court’s consideration of the pretrial inconsistent statements. The sole question, as I have noted, was the identity of Dalton’s assailant. The Government’s case was weak and, indeed, inconsistent when the nature of the wound is compared with the weapon accused allegedly possessed. Moore’s testimony tended strongly to exculpate Simond’s at Hill’s expense and, in some respects, he was corroborated by Hill himself. Under the circumstances, therefore, there is more than a fair risk the court-martial was misled into believing it could consider Moore’s pretrial identification of the accused as substantive evidence of the latter’s guilt. United States v Narens, supra. In my opinion, this constituted prejudicial error.
I would reverse the decision of the board of review and authorize a rehearing.